Exhibit 10.3

 

SAMSONITE CORPORATION

 

EXECUTIVE DEFERRED COMPENSATION AWARD AGREEMENT

 

This Award Agreement, dated March 17, 2005, sets forth the terms and conditions
of the grant to [see schedule] (“Grantee”) by Samsonite Corporation (the
“Company”) of a deferred compensation award (the “Award”).  This Award Agreement
relates to (i) the cancellation, as of the date hereof, of the stock option (the
“Prior Option”) previously granted to Grantee by the Company, evidenced by the
Executive Stock Option Agreement entered into by Grantee and the Company,
effective February 1, 2005 and (ii) the grant, as of the date hereof, of a stock
option which shall have such terms and conditions as are set forth in the
agreement evidencing such option (the “New Option Agreement”).  The Award (as
defined in Section 1 of this Award Agreement) is granted under the Samsonite
Corporation Amended and Restated FY 1999 Stock Option and Incentive Award Plan
(the “1999 Plan”) and shall be subject to all of the terms and conditions
thereof.

 

1.                                       Grant of Award.  The Company hereby
grants to Grantee effective as of March 17, 2005 (the “Award Grant Date”), an
Award in the amount of $[see schedule] (the “Award Amount”).  The Award Amount
has been calculated as the product of (i)              (the number of shares of
Stock subject to the Original Option as of the date of grant of the Original
Option) multiplied by (ii) $0.14 (the difference between the per share Fair
Market Value (as defined in the 1999 Plan) of the Stock (as defined in the 1999
Plan) as of the Award Grant Date — $0.665 — and the per share exercise price of
the Prior Option — $0.525).  The Award Amount is subject to adjustment pursuant
to Section 2 of this Award Agreement.  In addition, for purposes of vesting in
accordance with Section 3(b) hereof, the Award shall be divided into two equal
parts—the Tier One Award and the Tier Two Award.

 

2.                                       Adjustment to Award Amount.  Under
certain circumstances, the Award Amount is subject to downward adjustment.  If,
on the date of vesting of any portion of the Award, the per share Fair Market
Value of the Stock is less than $0.665, the Award Amount shall be adjusted so as
to be equal to the product of (i) the excess (if none, then this sub-clause
(i) shall equal zero) of the per share Fair Market Value of the Stock on such
vesting date over $0.525, multiplied by (ii) the number of shares of Stock
subject to the Prior Option as of the date of grant of the Prior Option, which
amount shall then be multiplied by the percentage of the Award to be paid
pursuant to Section 3 of this Award Agreement.

 

3.                                       Vesting of Award.

 

(a)                                  Subject to paragraph (b) below, the Award
shall vest in full on the earlier to occur of (i) a “Change of Control” (as
defined in the 2005 Option Agreement) and (ii) September 25, 2013, in each case,
provided Grantee is employed by the Company or one of its subsidiaries as of
such event or date (each such date or event, a “Vesting Event”).

 

--------------------------------------------------------------------------------


 

(b)                                 In the event that, prior to the occurrence
of a Vesting Event, Grantee is no longer employed by the Company or any of its
subsidiaries as a result of (i) Grantee’s death or Permanent Disability (as
defined in the Executive Stockholders Agreement, dated as of September 25, 2003,
by and among (A) the Company, (B) ACOF Management, L.P., (C) Bain Capital
(Europe) LLC, (D) Ontario Teachers’ Pension Plan Board and (E) each of the
persons listed on Schedule I thereto (such agreement, the “Executive
Stockholders Agreement”)) or (ii) Grantee’s termination without Cause (as
defined in the 2005 Option Agreement), all or a portion of the Award shall
become vested as of the effective date of such a termination of employment,
according to the following schedule:

 

Tier One Award:

 

Termination prior to March 17, 2006

 

20

%

Termination on or after March 17, 2006 and prior to March 17, 2007

 

40

%

Termination on or after March 17, 2007 and prior to March 17, 2008

 

60

%

Termination on or after March 17, 2008 and prior to March 17, 2009

 

80

%

Termination on or after March 17, 2009

 

100

%

 

Tier Two Award:

 

Termination prior to March 17, 2007

 

0

%

Termination on or after March 17, 2007 and prior to March 17, 2008

 

25

%

Termination on or after March 17, 2008 and prior to March 17, 2009

 

50

%

Termination on or after March 17, 2009 and prior to March 17, 2010

 

75

%

Termination on or after March 17, 2010

 

100

%

 

Any portion of the Award that does not become vested in accordance with this
Section 3(b) upon termination of Grantee’s employment with the Company and its
subsidiaries shall be immediately forfeited and cancelled and Grantee shall have
no further rights with respect to such cancelled portion of the Award.

 

4.                                       Payment of Award.  Grantee shall be
entitled to receive payment in respect of any portion of the Award that becomes
vested in accordance with Section 3 no later than one month following the date
upon which such portion becomes vested.

 

5.                                       Form of Payment.  Payment of the vested
portion of the Award shall be made in a lump sum, in cash or Stock or a
combination of cash and Stock (the “Payment”), in the

 

2

--------------------------------------------------------------------------------


 

discretion of the Company; provided, however, that any Payment shall include an
amount of cash at least equal to the amount necessary to satisfy all income and
employment tax obligations incurred by Grantee with respect to such Payment (the
“Tax Obligation”).  The amount of Grantee’s Tax Obligation shall be reasonably
determined by the Company, provided that Grantee shall be deemed to pay federal
income tax at the highest marginal rate of federal income taxation applicable to
individuals in the year such Payment is to be made and state and local income
taxes at the highest marginal rate of taxation applicable to individuals in the
state and locality of Grantee’s residence on the date such Payment is to be
made.  If any portion of the Payment is paid in Stock, the number of shares to
be issued shall be calculated by dividing the dollar value of such portion of
the Award by the Fair Market Value of a share of Stock on the relevant vesting
date.  Any fractional shares shall be paid in cash.  Shares of Stock payable
pursuant to the Award shall be issued under the 1999 Plan.

 

6.                                       Executive Stockholders Agreement.  As a
condition to the grant of the Award, Grantee acknowledges that Grantee is a
signatory party to the Executive Stockholders Agreement and is an “Executive” as
defined therein.  Grantee understands and acknowledges that the Executive
Stockholders Agreement shall be fully applicable to all shares of Stock, if any,
payable upon payment of the Award and that such shares of Stock, if any, will be
considered “Common Stock” and “Executive Securities” as defined in said
agreement.

 

7.                                       Non-transferability.  The Award may not
be assigned, transferred or disposed of, or pledged or hypothecated in any way,
and may not be subject to execution, attachment or other process, other than by
will or by the laws of descent and distribution.  During Grantee’s lifetime,
payments with respect to the Award may be made only to Grantee.

 

8.                                       Withholding.  The Company shall have
the right to withhold from any Payment otherwise due to Grantee amounts
necessary to satisfy any applicable federal, state, local taxes or other
withholding requirements that may be applicable to the Award, or to require
Grantee to make other arrangements (which may include a payment to the Company
in cash) with respect to the satisfaction of such withholding requirements.

 

9.                                       Approval of Counsel.  Any issuance and
delivery of Stock hereunder is subject to approval by the Company’s counsel of
all legal matters, including compliance with the requirements of the Securities
Act, the Securities Exchange Act of 1934, as amended, the requirements of any
stock exchange upon which the Stock may then be listed and any applicable
foreign securities laws, state securities or “blue sky” laws.

 

10.                                 Registration; Certificates.  The Company
may, but shall have no obligation under this Award Agreement to, register under
the securities laws of any jurisdiction the shares of Stock issuable pursuant to
the Award.  Unless the Company determines otherwise in its discretion,
certificates evidencing Payment of the Award in Stock will bear a legend
stating:

 

THE SHARES EVIDENCED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED,

 

3

--------------------------------------------------------------------------------


 

OR UNLESS, IN THE OPINION OF COUNSEL FOR THE COMPANY, SUCH REGISTRATION IS NOT
REQUIRED.

 

11.                                 Notices.  All notices, demands and other
communications with respect to this Award Agreement shall be in writing and be
deemed to have been duly given (i) when hand delivered, (ii) when sent, if sent
by overnight mail, overnight courier or facsimile transmission or (iii) when
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

 

Samsonite Corporation

11200 East Forty-Fifth Avenue

Denver, Colorado 80239-3018

Attention:  Corporate Secretary

 

All notices to Grantee or another person or persons entitled to receive payment
in respect of the Award shall be addressed to Grantee or such other person or
persons at Grantee’s then current address contained in the employee payroll
records of the Company or a Company subsidiary.  Anyone to whom a notice may be
given under this Award Agreement may designate a new address by notice to that
effect.

 

12.                                 Successors and Assigns.  This Award
Agreement shall inure to the benefit of and be binding upon each successor and
assign of the Company.  All obligations imposed upon Grantee and all rights
granted to the Company under this Award Agreement shall be binding upon Grantee
and, to the extent provided in this Award Agreement, Grantee’s heirs, legal
representatives and successors.  No other person has any rights under this Award
Agreement.

 

13.                                 No Right to Continued Employment.  Nothing
in this Award Agreement confers upon Grantee the right to continue in the employ
of the Company or any of its subsidiaries, entitles Grantee to any right or
benefit not set forth in this Award Agreement or interferes with or limits in
any way the right of the Company or a Company subsidiary to terminate Grantee’s
employment.

 

14.                                 Governing Law; Compliance with Law;
Waivers.  This Award Agreement will be construed and governed in accordance with
the laws of the State of New York.  Grantee agrees to abide by any laws
concerning insider trading and the policies and decisions of the Company’s
management in all matters concerning the Award.  No waiver by either party of
any breach by the other party to this Award Agreement shall be deemed a waiver
of similar or dissimilar breaches at the same, prior or subsequent time.

 

15.                                 Severability; Counterparts.  If any one or
more provisions of this Award Agreement are deemed to be illegal or
unenforceable, the illegality or unenforceability will not affect the validity
and enforceability of the remaining legal and enforceable provisions, which will
be construed as if such illegal or unenforceable provision or provisions had not
been inserted.  This Award Agreement may be executed in counterparts, each of
which shall be deemed an original and both together shall constitute one and the
same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
hereabove written.

 

SAMSONITE CORPORATION

GRANTEE

 

 

 

 

By:

/s/ Thomas J. LeBlanc

 

 

 

 

Thomas J. LeBlanc

 

 

Vice President, Human Resources

 

 

5

--------------------------------------------------------------------------------


 

Deferred Compensation Schedule

 

Executive Name

 

Award Amount

 

 

 

 

 

Richard Wiley

 

$

840,000

 

Thomas Korbas

 

$

420,000

 

 

6

--------------------------------------------------------------------------------